DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the claims overcome the claim objections, the 35 USC 101 rejections and the 35 USC 112 rejections cited in the previous office action.
Reasons for Allowance
Claims 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 15-17 is the inclusion of at least one frame mounting the rollers to the boom assembly via a pivot axle enabling engagement of the rollers to one of the rails and when the extension boom assembly is extended in use, the rollers maintain contact with the rails via the pivot axle when the rails flex, bow or are otherwise not planar in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        4/5/2021